Morton, J.
So far as appears, Marshall and Company had no authority to act for or to bind the plaintiff. They were insurance brokers, who had been requested by Blake and Company to forward to the plaintiff applications for insurance, and had done so, and policies had been issued on such applications to persons residing in Illinois on property situated there. This did not constitute them agents of the plaintiff any more than the fact that Blake and Company allowed them a part of their commissions and had an open account with them constituted them partners of Blake and Company. If they were the agents of any one, they would seem to have been the agents of the parties for whom they made the applications for insurance.
In this case the defendants applied to Marshall and Company for insurance on certain property in Chicago without naming any company so far as appears. Thereupon Marshall and Company made application to the plaintiff; but before forwarding the applications, they agreed with the defendants upon all the terms and the rate at which the policies should be written, not as binding the plaintiff, but as fixing in the interests of the defendants terms for communication to the plaintiff, and for its acceptance if it saw fit to accept them. It was for the plaintiff to say whether it would accept these terms or not. Till it did accept them, there clearly was no contract. The applications were received in Boston by the plaintiff, and “ were acted upon and accepted, and policies were written, dated and executed by the proper officers in Boston in accordance with the terms of the applications, and sent by mail to Marshall and Company,” who delivered them to the defendants in Chicago. The contracts were to be performed here, and it seems to us that they were completed here, and that the policies must be regarded as Massachusetts contracts. There is no question that they are valid here. Commonwealth Ins. Co. v. Wood, 171 Mass. 484. Commonwealth Ins. Co. v. Knabe Manuf. Co. 171 Mass. 265, and. cases cited. Whether Marshall and Company were acting in violation of the laws of Illinois in anything that they did cannot affect the *165validity of contracts made here and to be performed here between the plaintiff and the defendants. See Pratt v. Burdon, 168 Mass. 596. The case of Roche v. Ladd, 1 Allen, 436, on which the defendants rely, is clearly distinguishable. There was evidence that Brewster, through whom the policies were procured, was acting here as agent of the company in violation of law.

Judgment affirmed.